UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File No.001-36276 ULTRAGENYX PHARMACEUTICAL INC. (Exact name of registrant as specified in its charter) Delaware 27-2546083 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 60 Leveroni Court,Novato, California (Address of principal executive offices) (Zip Code) (415) 483-8800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESRNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESRNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler R Acceleratedfiler ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOR As of May 4, 2016, the registrant had 39,020,576 shares of common stock issued and outstanding. ULTRAGENYX PHARMACEUTICAL INC. FORM10-Q FOR THE QUARTER ENDED MARCH 31, 2016 INDEX Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PartI– Financial Information Item1. Condensed Consolidated Financial Statements – Unaudited Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Comprehensive Loss 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PartII– Other Information Item 1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other Information 54 Item 6. Exhibits 55 Signatures 56 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. We make such forward-looking statements pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would,” or the negative of these words, or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: · our expectations regarding the timing of commencing our clinical studies and reporting results from same; · the timing and likelihood of regulatory approvals for our product candidates; · the potential market opportunities for commercializing our product candidates; · our expectations regarding the potential market size and the size of the patient populations for our product candidates, if approved for commercial use; · estimates of our expenses, future revenue, capital requirements, and our needs for additional financing; · our ability to develop, acquire, and advance product candidates into, and successfully complete, clinical studies; · the implementation of our business model and strategic plans for our business and product candidates; · the initiation, timing, progress, and results of future preclinical studies and clinical studies, and our research and development programs; · the scope of protection we are able to establish and maintain for intellectual property rights covering our product candidates; · our ability to maintain and establish collaborations or obtain additional funding; · our ability to maintain and establish relationships with third parties, such as contract research organizations, suppliers, and distributors; · our financial performance and expansion of our organization; · our ability to obtain supply of our product candidates; · developments and projections relating to our competitors and our industry; and · other risks and uncertainties, including those listed under Part II, Item1A. Risk Factors. Any forward-looking statements in this Quarterly Report on Form 10-Q reflect our current views with respect to future events or to our future financial performance and involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those discussed under Part II, Item1A. Risk Factors and discussed elsewhere in this Quarterly Report on Form 10-Q. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Quarterly Report on Form 10-Q also contains estimates, projections, and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research, or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market, and other data from reports, research surveys, studies, and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data, and similar sources. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share amounts) March 31, December31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Long-term investments Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred rent—current portion Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock — 25,000,000 shares authorized; nil outstanding as of March 31, 2016 and December 31, 2015 — — Common stock — 250,000,000 shares authorized; 38,992,346 and 38,882,394 shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively 39 39 Additional paid-in capital Accumulated other comprehensive income (loss) 92 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 2 ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share and per share amounts) Three Months Ended March 31, Operating expenses: Research and development $ $ General and administrative Total operating expenses Loss from operations ) ) Other income (expense), net: Interest income Other expense, net ) ) Total other income (expense), net Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Shares used in computing net loss per share, basic and diluted See accompanying notes. 3 ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income: Unrealized gain (loss) on available-for-sale securities 80 Total comprehensive loss $ ) $ ) See accompanying notes. 4 ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of premium (discount) on investment securities, net Stock-based compensation Changes in operating assets and liabilities: Prepaid expenses and other current assets ) ) Other assets ) (7 ) Accounts payable Accrued liabilities and other liabilities ) Net cash used in operating activities ) ) Investing activities: Purchase of property and equipment ) ) Purchase of investments ) ) Proceeds from the sale of investments Proceeds from maturities of investments Increase in restricted cash ) ) Net cash provided by (used in) investing activities ) Financing activities: Proceeds from issuance of common stock, net Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 ULTRAGENYX PHARMACEUTICAL INC. Notes to Condensed Consolidated Financial Statements 1. Organization Ultragenyx Pharmaceutical Inc. (the Company) is a biopharmaceutical company and was incorporated in California on April22, 2010. The Company subsequently reincorporated in the state of Delaware in June 2011. The Company is focused on the identification, acquisition, development, and commercialization of novel products for the treatment of rare and ultra-rare diseases, with a focus on serious, debilitating metabolic genetic diseases.The Company is currently conducting a Phase 3 study of aceneuramic acid extended-release (Ace-ER) in patients with GNE myopathy, which is also known as hereditary inclusion body myopathy (HIBM), a progressive muscle-wasting disorder; a Phase 3 study of recombinant human beta-glucuronidase (rhGUS) in patients with mucopolysaccharidosis 7, or MPS 7, a rare lysosomal storage disease; a Phase 2 clinical study for UX007 in patients with glucose transporter type-1 deficiency syndrome (Glut1 DS), a brain energy deficiency; a Phase 2 clinical study of UX007 in patients severely affected by long-chain fatty acid oxidation disorders (LC-FAOD), a genetic disorder in which the body is unable to convert long chain fatty acids into energy; and Phase 2 and Phase 3 studies of KRN23, an antibody targeting fibroblast growth factor 23, or FGF23, in patients with X-linked hypophosphatemia (XLH) and tumor-induced osteomalacia (TIO), both rare diseases that impair bone mineralization. The Company operates as one reportable segment. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the amounts of the Company and our wholly-owned subsidiaries and have been prepared in accordance with U.S. general accepted accounting principles (GAAP) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The unaudited interim consolidated financial statements have been prepared on the same basis as the annual financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation. These financial statements should be read in conjunction with the audited financial statements and notes thereto for the preceding fiscal year contained in the Company’s Annual Report on Form 10-K filed on February 26, 2016 with the United States Securities and Exchange Commission (SEC). The results of operations for the three months ended March 31, 2016 are not necessarily indicative of the results to be expected for the year ending December31, 2016. The condensed balance sheet as of December31, 2015 has been derived from audited financial statements at that date but does not include all of the information required by GAAP for complete financial statements. Use of Estimates The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent liabilities, and the reported amounts of expenses in the condensed consolidated financial statements and the accompanying notes. Management bases its estimates on historical experience and on various other market-specific and relevant assumptions that management believes to be reasonable under the circumstances. Actual results could differ from those estimates. Recently Issued Accounting Pronouncements In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842), which requires an entity that is a lessee to recognize the assets and liabilities arising from leases on the balance sheet. This guidance also requires disclosures about the amount, timing, and uncertainty of cash flows arising from leases. This guidance is effective for annual reporting periods beginning after December 15, 2018, and interim periods within those annual periods, using a modified retrospective approach, and early adoption is permitted. The Company is evaluating the effect that this guidance will have on its Consolidated Financial Statements and related disclosures.
